Citation Nr: 1602640	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of a 100 percent rating for prostate cancer, effective June 1, 2012, to include whether the reductions to a 0 percent rating and a 40 percent rating were proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to November 1968.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the disability rating for the service-connected prostate cancer to noncompensable (0 percent), effective June 1, 2012.  The Veteran filed a Notice of Disagreement (NOD) in April 2012.  The RO issued a Statement of the Case (SOC) in November 2012.  In November 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  A November 2012 rating decision then increased the disability rating for the prostate cancer to 40 percent, effective June 1, 2012.  The Veteran continued to appeal.

In June 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the most recent readjudication of the claim in the November 2012 SOC, additional pertinent medical evidence from the VA Medical Center (VAMC) was added to the Veteran's Virtual VA and VBMS paperless claims file.  To date, this pertinent evidence has not been reviewed by the AOJ, and no waiver from the Veteran or his representative is of record.  Thus, the Board sent the Veteran and his representative a letter in November 2015 asking whether the Veteran waived his right to have the AOJ consider this additional evidence in the first instance.  The letter informed the Veteran that if he did not respond within 45 days, then the Board would assume that the Veteran did not wish for the Board to decide the claim at this time, and the Board would accordingly remand the claim back to the AOJ for review.  The Veteran and his representative did not respond to this letter.  Thus, the Board will presume that the Veteran wants the claim remanded back to the AOJ for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Review the new evidence submitted since the November 2012 SOC and readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




